IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 01-51194
                                          _______________



                                       JUAN G. VILLARREAL,

                                                             Plaintiff-Appellant,

                                               VERSUS

                                     JO ANNE B. BARNHART,
                                COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.



                                    _________________________

                            Appeal from the United States District Court
                                 for the Western District of Texas
                                         (SA-99-CV-1239)
                                  _________________________
                                          October 2, 2002




Before HIGGINBOTHAM, SMITH, and                         Juan Villarreal, an applicant for Social Se-
  CLEMENT, Circuit Judges.                           curity disability benefits (“SSI”), appeals a de-
                                                     termination by the Commissioner of Social
JERRY E. SMITH, Circuit Judge:*                      Security that Villarreal was not disabled within


   *                                                    *
     Pursuant to 5TH CIR. R. 47.5, the court has          (...continued)
determined that this opinion should not be pub-      lished and is not precedent except under the limited
                                   (continued...)    circumstances set forth in 5TH CIR. R. 47.5.4.
the meaning of the Social Security Act. Our           Villarreal had lost about thirty-five pounds and
review of the record persuades us that                that spondylolysis was apparent from an x-ray.
Villarreal’s claims have been tested by the           On June 2, 1994, Meadows found that
proper legal standards and that the                   Villarreal had improved and that he was fit for
Commissioner’s decision is based on                   work in the light to medium range with a thir-
substantial evidence. We therefore affirm.            ty-pound weight restriction. He gave Villarre-
                                                      al a prescription for anti-inflammatories and
                        I.                            muscle relaxants. On October 5, 1994,
   Villarreal was born July 3, 1960, and was          Meadows stated that Villarreal still exhibited
thirty-four years old when he applied for dis-        spondylolysis, that his neurologic exam was
ability payments. He graduated from high              normal, there were no mechanical findings, and
school and studied computer science for two           that he was not disabled, and again stated that
years at a junior college. He worked as a sea-        he was fit for light to medium work with a
sonal migrant worker from 1975-1988, loading          thirty-pound lifting restriction.
and unloading produce from trucks. He
stopped working in 1988 after pulling a                  On January 30, 1995, Villarreal was
muscle.                                               admitted to the hospital. After a number of
                                                      tests were performed, Meadows formed the
   Villarreal has an extensive medical history        impression that Villarreal had progressive
and has been examined by many physicians.             neurologic deficit with significant upper
The earliest event in the record occurred April       extremity weakness, loss of the ability to
15, 1993, when he went to South Texas Rural           coordinate muscular movement, and a
Health Services complaining of back pain that         decrease in cranial nerve function. Dr. Robert
had begun when he picked up a five-gallon             Shoumaker, a neurologist, examined Villarreal,
bottle of water. On April 26, 1993, Villarreal        noting some weakness in his hands,2 slight
was examined by Dr. Gilbert Meadows and               weakness in legs, and that his gait without
complained of a constant low grade achiness in        crutches was “very histrionic.” Shoumaker
his lower back, but Meadows found no leg              indicated that Villarreal was generally very
symptoms.                                             histrionic and that this was accentuating all the
                                                      symptoms.
   Villarreal weighed 277 pounds and
exhibited marked back tenderness, but he was             A February 6, 1995, letter from Meadows
able to bend and touch his ankles, and his heel       stated that Villarreal has “some sort of primary
and toe walk was normal. Meadows’s                    neurologic disorder that is severe and probably
impression was a trigger point of the lumbar          progressive” but of unknown etiology. On
spine with possible spondylolysis, or                 February 17, 1995, Shoumaker examined
dissolution of vertebrae. Villarreal was given        Villarreal; his EMG evaluation revealed
prescriptions for Motrin and Robaxin, was             evidence of diffuse and severe denervation in
recommended a home exercise program, and              the muscles of the left arm, left leg, and right
was told that he should be able to return to          lower leg. He suggested that these changes
work.

   On January 25, 1994, Meadows stated that              2
                                                           Shoumaker, however, specifically noted that
                                                      Villarreal’s effort in hand tests was questionable.

                                                  2
were most compatible with a motor neuron                  disease.” Hart noted that there was a positive
disease. Because of some features atypical of             family history for a similar disease and that
motor neuron disease, however, Shoumaker                  Villarreal had other indicators of such a
requested a second opinion. His impression                disease, including a reported ninety-pound
was neuromuscular dysfunction and lumbar                  weight loss. His discharge diagnosis was vita-
radiculopathy.3                                           min B-12 deficiency, upper and lower
                                                          extremity weakness and sensory changes of
   On February 22, 1995, Dr. Carlayne                     unknown etiology, and chronic low back pain.
Jackson examined Villarreal. She noted that
Villarreal complained that since his injury in               On April 23, 1995, Dr. Dimmette noted
April 1993, he had experienced muscle                     that Villarreal had an astasia-abasia5 gait and
spasms, numbness, and his legs giving out, and            that his exam was consistent with ALS. On
that in December 1994 he began to experience              July 20, 1995, Kenneth Shauger, a neurology
bilateral hand weakness that caused him to                resident, stated that Villarreal’s disability was
drop things and had progressed to the point               “way out of proportion to his weakness, with
that he required assistance bathing and                   a strong functional component.” He did not
dressing.     In February 1995, Villarreal                believe that Villarreal had ALS; he encouraged
reported that he had become wheelchair-                   Villarreal to engage in physical activity and to
dependent and that he had lost ninety pounds              discontinue using a wheelchair. On October
since April 1993.4        Jackson noted the               26, 1995, Shauger noted a mild distal weak-
possibility of amyotrophic lateral sclerosis              ness and atrophy of uncertain etiology but that
(“ALS”) but also noted some inconsistencies               Villarreal’s disability was out of proportion to
with that diagnosis.       She recommended                his weakness, and he should discontinue using
additional studies to determine the etiology of           a wheelchair.
Villarreal’s symptoms.
                                                             A residual functional capacity assessment
   In April 1995, Villarreal was admitted to              (“RFCA”) was performed by a nontreating
the hospital for testing. His progress notes              physician on October 17, 1995.           This
stated, “Mr. Villarreal presents a complex and            assessment indicated that Villarreal’s
confusing neurologic picture. On exam, he has             exertional limitations were lifting 20 pounds
findings consistent with B-12 deficiency . . . .          occasionally, 10 pounds frequently, sitting
However, EMG nerve conduction studies                     about 6 hours of an 8-hour work day, and
support the diagnosis of motor neuron                     standing or walking at least 2 hours in an 8-
                                                          hour work day.          He was limited to
   3
                                                          occasionally balancing, stooping, kneeling,
     Radiculopathy is a clinical situation in which       crouching, crawling, and climbing stairs and
the radicular nerve is compressed by a herniated
disk.
   4                                                         5
     It appears unlikely that such a large weight              According to Stedman’s Medical Dictionary,
loss actually took place. Though Villarreal               astasia-abasia is “the inability to either stand or
indicated that the drop occurred between April            walk in the normal manner; the person affected
1993 and February 1995, records show that he              seems to collapse when attempting to walk, as if to
weighed 279 pounds on April 15, 1993, and 258             prove that he cannot do so; a symptom of
pounds on Jan. 26, 1995.                                  conversion hysteria.”

                                                      3
was prohibited from climbing a ladder or                the lower half of his body gave out, and he fell
scaffold. The RFCA indicated mild limitations           down. Villarreal stated that his legs had not
in reaching, handling, fingering, and feeling.          worked properly since that time. He alleged
This assessment was affirmed on January 30,             that he had back problems and weak hands,
1996.                                                   legs, and knees. His claim was denied initially
                                                        and again on reconsideration.
   On January 25, 1996, Villarreal’s progress
notes indicate that he was attempting to get a             A hearing on his claims was held before an
job and had mild distal weakness and atrophy            administrative law judge (“ALJ”). Villarreal
of unknown etiology, with significant                   testified that he could no longer cook, change
functional overlay regarding the weakness and           himself, or cut his own meat because his hands
his gait. Further notes from July 11, 1996,             shake and that they become numb when he lifts
indicate similar symptoms but that his disability       heavy objects so that he loses his grip. During
was out of proportion with the weakness.                the hearing, Villarreal apparently had an
                                                        episode in which he ended up out of his
    In August 1996, Villarreal received a psy-          wheelchair and on the floor. The ALJ went off
chiatric evaluation to rule out a conversion            the record during the incident. Dr. William
disorder. According to this exam, Villarreal            Healy, a medical expert, testified at the hearing
participated significantly in the upkeep of his         that he believed that Villarreal met Listing
parents’ house, and he enjoyed going to the             11.14.6
movies and other leisure activities. The doctor
noted that Villarreal’s gait was characteristic             The ALJ determined that Villarreal had
of astasia-abasia and that the psychiatric              mild distal weakness/atrophy and history of
examination was normal except for Villarreal’s          glaucoma but not an impairment or
gait and did not point to a conversion disorder.        combination of impairments equivalent to one
It also was not one of the four profiles most           listed in Appendix 1, Subpart P, Reg. No. 4.
commonly obtained from someone with                     He found that Villarreal was not wholly
chronic pain.                                           credible and that there was no indication that
                                                        his impairments interfered substantially with
   Dr. Joe Frey, an eye physician and surgeon,          his activities of daily living. The ALJ rejected
prepared a medical impairment evaluation in-
dicating that Villarreal had a disabling undiag-
                                                           6
nosed or unnamed motor neuron disease and                      Listing 11.14 relates to peripheral neuropa-
glaucoma.      Frey stated that Villarreal’s            thies as a category of impairment and notes that
glaucoma had improved with treatment but                they exhibit “disorganization of motor function as
that he had some loss of visual field.                  described in 11.04B, in spite of prescribed
                                                        treatment.” Listing 11.04B describes “[s]ignificant
                                                        and persistent disorganization of motor function in
                       II.                              two extremities, resulting in sustained disturbance
   Villarreal applied for supplemental security         of gross and dexterous movements, or gait and
income (“SSI”) benefits on January 26, 1995.            station.” Listing 11.00C notes that in assessing the
As to the cause of his disability, he stated that       impairment from disorganization of motor function
when on April 15, 1993, he bent over to pick            it is necessary to consider the degree of interference
up a container of water, a sharp pain hit him,          with locomotion and/or use of fingers, hands, and
                                                        arms.

                                                    4
the medical expert’s opinion and found that              We may not re-weigh the evidence, try the
Villarreal retained the residual functional           issues de novo, or substitute our judgment for
capacity to perform at least sedentary work,          that of the Commissioner, even if we believe
that he could not perform his past relevant           that the evidence weighs against the
work, and that based on his age, education,           Commissioner’s decision. Id. “Conflicts in
and work experience, 20 C.F.R. 416.969 and            the evidence are for the Commissioner and not
Rule 201.27, Table No. 1 of Appendix 2,               the courts to resolve.” Id. (citations and
Subpart P, Reg. No. 4, directed a conclusion          internal alterations omitted).
of not disabled. The Appeals Council denied
his request for review.                                   The claimant bears the burden of showing
                                                      that he suffers from a disability, which the So-
    Villarreal sued, alleging that the                cial Security Act defines as a medically
Commissioner’s decision was not supported by          determinable physical or mental impairment
substantial evidence and that t he                    lasting at least twelve months that prevents the
Commissioner had failed to apply the proper           claimant from engaging in substantial gainful
legal standards to his claim. The magistrate          activity. 42 U.S.C. § 423(d)(1)(A); Newton,
judge issued a report and recommendation 209 F.3d at 452. In determining whether a
opining that Villarreal’s motion for summary          claimant is disabled, the Commissioner
judgment be denied and that the                       employs a five-step sequential evaluation and
Commissioner’s decision denying benefits be           must decide that (1) the individual is not
affirmed. The district court adopted the report       currently engaged in substantial gainful
and recommendation, denied the motion for             activity, (2) the individual has a “severe
summary judgment, and affirmed the                    impairment,” (3) the impairment meets or
Commissioner’s decision denying benefits.             equals a listed impairment in Appendix 1 of the
                                                      regulations, (4) the individual is not capable of
                      III.                            performing past relevant work, and (5) the
   We are limited, in our review of the               impairment prevents the claimant from doing
Commissioner’s decision, to considering               any other work, taking into consideration
whether the decision is supported by                  residual functional capacity, age, education,
substantial evidence on the record and whether        and past work experience. 20 C.F.R. §
the Commissioner applied the proper legal             404.1520; Newton, 209 F.3d at 453.
standard. See 42 U.S.C. § 405(g); see also
Brown v. Apfel, 192 F.3d 492, 496 (5th Cir.              If the claimant presents sufficient proof to
1999). Substantial evidence is “such relevant         satisfy the first four steps, the burden shifts to
evidence as a reasonable mind might accept as         the Commissioner to prove that the claimant
adequate to support a conclusion.”                    can perform other substantial work in the na-
Richardson v. Perales, 402 U.S. 389, 401              tional economy. Newton, 209 F.3d at 453;
(quoting Consolidated Edison Co. v. NLRB,             Chapparro v. Bowen, 815 F.2d 1008, 1010
305 U.S. 197, 229 (1938)). Such evidence “is          (5th Cir. 1987). The burden of proof then
more than a mere scintilla and less than a            shifts back to the claimant to rebut the
preponderance.” Newton v. Apfel, 209 F.3d             Commissioner’s showing. Chapparro, 815
448, 452 (5th Cir. 2000) (citations omitted).         F.2d at 1010. The inquiry ends if at any point
                                                      there is a finding that the claimant is not


                                                  5
disabled. Lovelace v. Bowen, 813 F.2d 55, 58            the legs were abnormal. He stated that he felt
(5th Cir. 1987).                                        that Villarreal met Listing 11.14 because he
                                                        did not believe that this was a conversion
                        IV.                             disorder, though he noted that Villarreal had
    Villarreal argues that the ALJ’s decision not       anxiety reactions as indicated by the episode
to credit medical expert Healy’s opinion that           during the hearing when he hyperventilated.
he met Listing 11.14, Peripheral Neuropathies,          He stated that there were lab and physical
is not supported by substantial evidence and            findings and two EMG conduction studies that
was contrary to Social Security Rulings 96-5p           support the diagnosis of upper motor neuron
and 96-6p. Villarreal further argues that the           disease, elevated CSF protein, a ninety-pound
ALJ erred in his credibility assessments of the         weight loss, and repeatedly abnormal B-12
witnesses. Finally, Villarreal asserts that the         levels.
ALJ’s application of the Medical-Vocational
Guidelines was erroneous, given evidence of                Healy admitted that other doctors had
non-exertional impairments.                             reached conclusions different from his. He
                                                        also mentioned that Villarreal’s grandfather
                       A.                               had died at an early age from an unknown neu-
   Villarreal avers that the ALJ’s decision not         rological illness that had caused him to be
to credit the medical expert’s opinion that he          paralyzed. Healy recommended “a meeting or
met Listing 11.14, Peripheral Neuropathies, is          equaling with a three year diary”7 to see
not supported by substantial evidence. Villar-          whether time would clarify the picture. He
real asserts that Healy’s opinions were not in-         admitted that he would not have expected the
consistent with the objective medical evidence,         motor and sensory reflex in the lower
and it was error for the ALJ to disregard them.         extremities to be within normal limits, as
Villarreal further argues that the ALJ failed to        Villarreal’s were in July 1996.
provide a valid rationale for not crediting the
medical expert’s opinion and disregarding the               In weighing Healy’s conclusions, the ALJ
opinions o f treating physicians, in                    listed a number of indications from the medical
contradiction to Social Security Rulings 96-5p          professionals who were skeptical about
and 96-6p. SSR 96-5P requires the ALJ to                Villarreal’s condition.       He noted the
provide an appropriate explanation for                  psychiatric evaluation did not point to a
accepting or rejecting a medical source’s               conversion order and that the MMPI profile
opinion, and SSR 96-6P requires an                      was normal, not one of chronic pain. He
explanation of the weight given to findings of          rejected Healy’s opinion that Villarreal met
fact by state psychological consultants.                Listing 11.14, noting that Healy based this
                                                        conclusion on his opinion that Villarreal did
   With respect to physical findings, Healy cit-
ed the atrophy of the intrinsic muscles of the
hand, deltoid, and triceps, and decreased sen-             7
                                                             This apparently is a recommendation for the
sory findings to pin prick on the inside of the         ALJ to find that Villarreal’s impairment met or
wrist. Healy indicated that there was a diffuse         equaled a listed impairment under the regulations
and undefined but well documented neurologic            and that he require Villarreal to keep a diary of his
deficit. He noted that the nerve conductions in         activities to judge his progress or deterioration over
                                                        time.

                                                    6
not have a conversion disorder.                             For example, Shoumaker observed that Vil-
                                                        larreal’s gait without crutches was histrionic,
    The ALJ noted that Healy recognized that            and Shoumaker suspected a strong functional
Villarreal had an anxiety attack at the hearing.        overlay. He also questioned Villarreal’s effort.
The ALJ stated that there was no ninety-pound           Dimmette’s opinion found that Villarreal did
weight loss shown in the records and that Vil-          not require a wheelchair, and Shauger opined
larreal’s erroneous report on such a subject af-        that Villarreal’s disability was out of
fected his credibility and called into question         proportion to his weakness and had a strong
the opinions of Healy and of those doctors              functional overlay.      All three of these
who relied in part on this reported weight loss         physicians specialized in neurology.
in making a diagnosis. The ALJ pointed out
that although the psychiatrist had concluded                In accordance with SSR’s 96-5P and 96-
that Villarreal did not have a conversion dis-          6P, the ALJ provided specific reasons for re-
order, she did note that his gait was                   jecting the medical expert’s testimony that Vil-
characteristic of astasia-abasia, which is a con-       larreal met the impairments in Listing 11.14.
version symptom.                                        The ALJ discussed the psychiatric evaluation,
                                                        noting that the findings were not consistent
    In discounting Healy’s opinion, the ALJ re-         with those of someone in chronic pain. The
lied on the July 1996 physical findings, which,         ALJ “is entitled to determine the credibility of
he stated, showed that motor and sensory                medical experts as well as lay witnesses and
function in the claimant’s lower extremities            weigh their opinions accordingly.” Scott v.
were normal. He stated that this contradicted           Heckler, 770 F.2d 482, 485 (5th Cir. 1985).
Healy’s suggestions but was consistent with
other physicians who had examined the                      When good cause is shown, little weight or
claimant and were unimpressed with his illness.         even no weight may be given to the physician’s
 He also noted that Healy was a nonexamining            testimony. Though we might have accorded
medical source and that his opinions were not           more weight to these opinions, “[t]he power to
well supported by medically acceptable clinical         judge and weigh evidence includes the power
and laboratory diagnostic techniques, because           to disregard, and we must uphold that
there was no objective evidence of significant          determination if supported by substantial
and persistent disorganization of motor                 evidence.” Greenspan v. Shalala, 38 F.3d
function in two extremities.                            232, 238 (5th Cir. 1994). Substantial evidence
                                                        supports the determinations of the ALJ, so
    Though Healy’s opinion was supported by             they survive our review.
Frey’s medical impairment evaluation, the ALJ
gave no weight to his opinion that Villarreal                                 B.
had a disabling motor neuron disorder because              Villarreal argues that the ALJ erred in his
Frey was an eye physician. The ALJ                      credibility assessments of various witnesses.
discounted Frey’s opinion regarding Villarre-           He asserts that the ALJ improperly focused on
al’s alleged motor neuron disorder because              isolated comments of treating doctors
Frey was an eye surgeon, not a neurologist,             regarding conversion and functional overlay,
and his opinion was inconsistent with other             and the 90-pound weight loss, but did not
record evidence.                                        address the psychiatric report that “nullified”


                                                    7
these concerns.                                          available that the claimant can perform.”
                                                         Selders, 924 F.2d at 618.
    Villarreal points to Meadows’s notation of
a 35-pound weight loss in 1994 to show that a                The ALJ found that Villarreal’s symptoms
90-pound loss over two years is not                      did not diminish his residual functional
implausible, but that in any case this is im-            capacity to perform the full range of sedentary
material to the disability determination. Vil-           work. The ALJ noted that Villarreal’s
larreal contends that the ALJ gave undue                 impairments could cause some right eye visual
weight to the attack that Villarreal had during          field loss and minimal weakness, but found
the hearing, though there is no discussion of            that these symptoms were not to a degree that
this episode in the record of the hearing.               would prevent all types of work activity. The
Villarreal did not raise the issue of the ALJ’s          determinations of the ALJ were based on the
credibility determination before the district            substantial evidence presented, and thus reli-
court, so we need not address this issue for the         ance on the grids was appropriate.
first time on appeal. See Leverette v.
Louisville Ladder Co., 183 F.3d 339, 342 (5th                                   V.
Cir. 1999).                                                 In summary, the Commissioner carefully
                                                         considered the record as a whole and made the
                      C.                                 determination that Villarreal was not disabled.
   Villarreal contends that in light of his severe       There is substantial evidence in the record as a
limitations in the ability to balance, bend,             whole supporting the ALJ’s determinations,
crawl, crouch, and operate hand or foot                  and the appropriate legal standards were ap-
controls as a result of the impairments in his           plied. The judgment is AFFIRMED.
extremities, the ALJ’s mechanical application
of the grids was erroneous. He asserts that
where there are non-exertional impairments,
application of the Medical-Vocational
Guidelines is error.

   “In determining whether the claimant can
do any other work, the [Commissioner]
considers the claimant’s residual functional
capacity, together with age, education, and
work experience, according to the Medical-
Vocational Guidelines set forth by the
[Commissioner].” Selders v. Sullivan, 914
F.2d 614, 618 (5th Cir. 1990); see 20 C.F.R.,
subpt. P, app. 2. “When the claimant suffers
only from exertional impairments or his non-
exertional impairments do not significantly
affect his residual functional capacity, the ALJ
may rely exclusively on the Guidelines in
determining whether there is other work


                                                     8